The opinion of the Court was drawn up by
Tenney, C. J.
The R. S. of 1841, c. 148, § 17, provides that a bond may be taken upon the arrest of a person upon r ssne process, conditioned that, if the principal therein will, 1 ithin fifteen days after the last day of the term of the Court ai which the judgment shall be rendered in such suit, notify the creditor, Ac., to attend at a certain place in the county, and at a time to be fixed, within thirty days after such notice, and not less than fifteen days, for the purpose of disclosure and examination, Ac.
*252At the October term, 1857, the defendant in the action was defaulted. Judgment was rendered November 11,1857, and, on December 10, 1857, the October term was finally adjourned. The citation to the creditor was issued November 14, 1857, to attend at a place fixed, on December 8, 1857, when the debtor submitted himself to examination before the magistrates selected, and made disclosure, and was discharged.
The citation could not legally issue before the 11th day of December. That, in this case, was prematurely issued and was without effect. Defendants defaulted; —

Judgment for plaintiff, for such sum in damages as shall he found due on a hearing in chancery.

Rice, Appleton, Goodenow and Kent, JJ., concurred.